Title: To Benjamin Franklin from David Hartley, 5 July 1779
From: Hartley, David
To: Franklin, Benjamin


July 5 1779
I send you for fear of accidents copies of two letters wch I have lately writ to you.
I told you in my last that I hoped that our negotiation had done some good upon at least the minds of Men they had not been immediately as effectual as I cd have wished. Perhaps you may incline to the same opinion when you see the last paragraph of the King’s Speech viz that those unhappy provinces will not persist in preferring foreign alliances &c. to Peace & Reunion with the Mother Country. Terms & phrases begin to soften. I live in hopes that better times & dispositions will come & I shall never keep my eye off of such expectation I am very strongly of opinion that many arguments wch I have urged upon the Consideration of Ministers have lost [left] a material impression I wish they had gone a little farther and that they wd have the experiment towards reconciliation upon a ten years peace for a good beginning.
